Name: 2007/545/EC,Euratom: Council Decision of 23 July 2007 appointing a Danish member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2007-08-02

 2.8.2007 EN Official Journal of the European Union L 201/14 COUNCIL DECISION of 23 July 2007 appointing a Danish member of the European Economic and Social Committee (2007/545/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Council Decision 2006/703/EC, Euratom of 16 October 2006 appointing the Danish members of the European Economic and Social Committee (1) for the period from 21 September 2006 to 20 September 2010, Having regard to the nomination submitted by the Danish Government, Having regard to the opinion of the Commission, Whereas a Danish members seat on the European Economic and Social Committee has fallen vacant following the resignation of Mr Henrik FALLESEN, HAS DECIDED AS FOLLOWS: Article 1 Ms Sinne ALSING CONAN is hereby appointed a member of the European Economic and Social Committee in place of Mr Henrik FALLESEN for the remainder of his term of office, which ends on 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 23 July 2007. For the Council The President L. AMADO (1) OJ L 291, 21.10.2006, p. 33.